Name: Council Regulation (EEC) No 3471/88 of 7 November 1988 amending Regulation (EEC) No 3979/87 laying down for 1988, certain measures for the conservation and management of fishery resources applicable to vessels flying the flag of Norway
 Type: Regulation
 Subject Matter: Europe;  fisheries
 Date Published: nan

 No L 305/ 10 Official Journal of the European Communities 10. 11 . 88 COUNCIL REGULATION (EEC) No 3471/88 of 7 November 1988 amending Regulation (EEC) No 3979/87 laying down for 1988 , certain measures for the conservation and management of fishery resources applicable to vessels flying the flag of Norway respective authorities that certain Norwegian catch quotas for 1988 should be adapted ; Whereas, pursuant to the terms of Article 3 of Regulation (EEC) No 170/83, it is for the Council to fix the total catches allocated to third countries and to lay down the specific conditions under which such catches must be taken, THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 170/83 of 25 January 1983 establishing a Community system for the conservation and management of fishery resources ('), as amended by the Act of Accession of Spain and Portugal, and in particular Article 11 thereof, Having regard to the proposal from the Commission, Whereas Regulation (EEC) No 3979/87 (') lays down, for 1988 , certain measures for the conservation and management of fishery resources applicable to vessels flying the flag of Norway ; Whereas, in accordance with the procedure provided for in Articles 2 and 3 of the Fisheries Agreement between the European Economic Community and the Kingdom of Norway (2), the Community and Norway have held further consultations concerning mutual fishing rights in 1988 and the management of common biological resources ; Whereas, these consultations have been concluded and as a result the delegations agreed to recommend to their HAS ADOPTED THIS REGULATION : Article 1 In Annex I to Regulation (EEC) No 3979/87, the figures relating to mackerel (ICES Via + VIId, e, f, h, + Ha) and herring (ICES IV a, b) are hereby replaced by those set out in the Annex to this Regulation . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 7 November 1988 . For the Council The President P. ROUMELIOTIS (') OJ No L 24, 27. 1 . 1983, p. 1 . 0 OJ No L 375, 31 . 12. 1987, p. 37. 0 OJ No L 226, 29 . 8 . 1980, p. 48 . No L 305/ 1110 . 11 . 88 Official Journal of the European Communities ANNEX Norwegian catch quotas for 1988 (in live weight tonnes) Species Area within which fishing is authorized Quantity Mackerel Herring ICES VI a (') + VII d, e, f, h + II a ICES IV a, b 19 000 56 000 (10)